        Case 1:20-cv-08423-PGG Document 70-2 Filed 04/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------- X
                                                                        :
SECURITIES AND EXCHANGE COMMISSION,                                     :
                                                                        :
                                                                          ECF Case
                                    Plaintiff,                          :
                                                                        : No. 20 Civ. 8423 (PGG)
                  - against -                                           :
                                                                        :
SAEXPLORATION HOLDINGS, INC.,
                                                                        :
JEFFREY H. HASTINGS,
BRENT N. WHITELEY,                                                      :
BRIAN A. BEATTY, and                                                    :
MICHAEL J. SCOTT,                                                       :
                                                                        :
                                    Defendants, and                     :
                                                                        :
THOMAS W. O’NEILL and                                                   :
LORI E. HASTINGS,
                                                                        :
                                                                        :
                                    Relief Defendants.
                                                                        :
 ---------------------------------------------------------------------- X
         WHEREAS, on April 1, 2021, the Government submitted a motion seeking to intervene in

this action and seeking a stay of discovery and the filing of answers in light of the pendency of the

parallel criminal action United States v. Jeffrey Hastings, S1 20 Cr. 534 (GHW) (the “Criminal

Action”), in which an indictment has been returned; and

       WHEREAS, the Government does not seek to stay the filing and litigation of any motion

to dismiss this action;

       WHEREAS, defendants Jeffrey H. Hastings, Brent N. Whiteley, Brian A. Beatty, and

Michael J. Scott consent to the stay of discovery and the filing of answers in this case sought by

the Government;

       WHEREAS, relief defendant Lori E. Hastings consents to the stay of discovery and the

filing of answers in this case sought by the Government;
        Case 1:20-cv-08423-PGG Document 70-2 Filed 04/01/21 Page 2 of 2




       WHEREAS, relief defendant Thomas W. O’Neill has not responded to the Government’s

inquiries regarding his position with respect to the stay of discovery and the filing of answers in

this case sought by the Government;

       WHEREAS, the Securities and Exchange Commission (the “SEC”) takes no position on

the Government’s request to stay discovery and the filing of answers in this action; and

       WHEREAS, the Court finds that a stay of discovery and the filing of answers in this action

with respect to defendants Jeffrey H. Hastings, Whiteley, Beatty and Scott, and as to relief

defendants O’Neill and Lori Hastings, is in furtherance of the interests of justice and will not

prejudice any party;

       ORDERED that the Government’s motion to intervene is GRANTED. It is further
                      this action is stayed in its entirety, including as to any proposed motions to dismiss,
       ORDERED that discovery    and the filing of answers in this action are stayed until the
                      XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

completion of the Criminal Action. XXXXXXX
                                   It is further

       XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
       ORDERED that the filing and litigation of any motion to dismiss is not stayed.



SO ORDERED.


                                                                    May 3, 2021
HONORABLE PAUL G. GARDEPHE                                          DATE
UNITED STATES DISTRICT JUDGE




                                                2
